

Exhibit 10.37




RESTRICTED STOCK UNIT AGREEMENT WITH EMPLOYEE
(Unum Group Stock Incentive Plan of 2017)


THIS AGREEMENT (this “Agreement”), dated as of [Grant Date], is entered into by
and between Unum Group, a Delaware corporation (the “Company”), and [Participant
Name] (the “Employee”).
W I T N E S S E T H
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
1.
Grant, Vesting and Forfeiture of Restricted Stock Units.



(a)Grant. Subject to the provisions of this Agreement and to the provisions of
the Unum Group Stock Incentive Plan of 2017 (the “Plan”), the Company hereby
grants to the Employee, as of [Grant Date] (the “Grant Date”), [Number of Awards
Granted] Restricted Stock Units (the “Restricted Stock Units”), each with
respect to one share of common stock of the Company, par value $0.10 per Share.
All capitalized terms used herein, to the extent not defined, shall have the
meaning set forth in the Plan.


(b)Vesting During the Restriction Period. Subject to the terms and conditions of
this Agreement, the Restricted Stock Units shall vest and no longer be subject
to any restriction on the anniversaries of the Grant Date set forth below (the
period during which restrictions apply, the “Restriction Period”):
Vesting Dates
(Anniversaries of Grant Date)
Percentage of Total Grant Vesting
First Anniversary
33%
Second Anniversary
33%
Third Anniversary
34%



(c)Termination of Employment.


(i)Upon the Employee’s Termination of Employment for any reason (other than as
specified in Section 1(c)(ii) or 1(c)(iii) below) during the Restriction Period,
all Restricted Stock Units still subject to restriction shall be forfeited.


(ii)Upon the Employee’s Termination of Employment during the Restriction Period
due to the Employee’s death, Disability or Retirement, the restrictions
applicable to the Restricted Stock Units shall lapse, and such Restricted Stock
Units shall become free of all restrictions and become fully vested.


(iii)Upon the Employee’s Termination of Employment during the Restriction Period
by the Company as a result of job elimination or requalification, the Employee
shall vest in a number of Restricted Stock Units subject to each tranche that
has not vested as of the date of the Termination of Employment equal to the
product of (x) the number of Restricted Stock Units subject to such tranche that
has not vested as of the date of the Termination of Employment and (y) a
fraction, the numerator of which is the number of full and partial months that
have lapsed from the Grant Date until the date of the Termination of Employment
and the denominator of which is the total number of months in the Restriction
Period applicable to such tranche. The benefits described this Section 1(c)(iii)
shall also apply upon a Termination of Employment by the Employee for Good
Reason if the Company has entered into a separate written agreement with the
Employee providing for payments upon a Termination of Employment for Good Reason
not following a Change in Control, in which case “Good Reason” shall have the
meaning ascribed to it in such agreement; provided, that, if the Employee is
eligible for Retirement at the time of Termination of Employment by the Employee
for Good Reason, the vesting of such Employee’s Restricted Stock Units shall be
governed by Section 1(c)(ii) above.


(iv)For purposes of this Agreement and notwithstanding section 1(ll) of the
Plan, “Retirement” shall mean the Employee’s Termination of Employment after (x)
the attainment of age 65, (y) the attainment of age 55 and at least 15 years of
continuous service if, as of December 31, 2013, the Employee was a participant
in the Company’s long-term incentive program, at least age 50 and had at least
10 years of continuous service, or (z) the attainment of age 60 and at least 15
years of continuous service, in each case only if such Termination of Employment
is approved as a “Retirement” by (1) the Committee in the case of an Employee
who is subject to Section 16 of the Exchange Act, or (2) the Chief Executive
Officer or Senior Vice President, Corporate Human Resources, in the case of all
other individuals. Notwithstanding the foregoing or


1

--------------------------------------------------------------------------------



section 1(ll) of the Plan, in the event that Employee is subject to the laws of
a foreign jurisdiction where the above definition would violate applicable law,
“Retirement” shall mean the Employee’s Termination of Employment where the
Employee ceases employment with the intention of ceasing to do any further work
and on a date that has been agreed by both the Company and the Employee in
writing in advance in compliance with such local legal requirements.


(v)For purposes of this Agreement, employment with the Company shall include
employment with the Company’s Affiliates and successors. Nothing in this
Agreement or the Plan shall confer upon the Employee any right to continue in
the employ of the Company or any of its Affiliates or interfere in any way with
the right of the Company or any such Affiliates to terminate the Employee’s
employment at any time.


2.
Settlement of Units.



Subject to Section 8 (pertaining to the withholding of taxes), as soon as
practicable after the date on which the Restriction Period expires, and in no
event later than 30 days after such date, the Company shall deliver to the
Employee or his or her personal representative, in book-position or certificate
form, one Share that does not bear any restrictive legend making reference to
this Agreement for each Share subject to the Restricted Stock Unit.
Notwithstanding the foregoing, the Company shall be entitled to hold the Shares
issuable upon settlement of Restricted Stock Units that have vested until the
Company shall have received from the Employee a duly executed Form W-9 or W-8,
as applicable.
3.
Nontransferability of the Restricted Stock Units.



During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Section 2 above, the Restricted Stock
Units and Shares covered by the Restricted Stock Units shall not be transferable
by the Employee by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise; provided, however, that nothing in this Section 3 shall
prevent transfers by will or by the applicable laws of descent and distribution.
Any purported or attempted transfer of such Restricted Stock Units or Shares in
contravention of this Section 3 shall be null and void.
4.
Rights as a Stockholder.



During the Restriction Period, the Employee shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units (including, without
limitation, any voting rights); provided that with respect to any dividends paid
on Shares underlying the Restricted Stock Units, such dividends will be
reinvested into additional Restricted Stock Units, which, as applicable, shall
vest and be settled at such time as the underlying Restricted Stock Units vest
and are settled.
5.
Adjustment; Change in Control.



In the event of certain transactions during the Restriction Period, the
Restricted Stock Units shall be subject to adjustment as provided in
Section 3(d) of the Plan or any applicable successor provision under the Plan.
Notwithstanding anything in Section 1 to the contrary: (a) upon the occurrence
of a Change in Control, unless a Replacement Award is granted in respect of the
Restricted Stock Units (in which case this clause (a) shall not apply), the
restrictions applicable to the Restricted Stock Units shall lapse and such
Restricted Stock Units shall become free of all restrictions and fully vested as
of such Change in Control and shall be settled as soon as practicable following
the date of such Change in Control (but not later than 30 days thereafter); and
(b) if a Replacement Award is granted in respect of the Restricted Stock Units
in connection with such Change in Control, upon a Termination of Employment of
the Employee occurring upon or during the two years immediately following the
date of such Change in Control by reason of death, Disability or Retirement, by
the Company without Cause, or by the Employee for Good Reason (as defined in the
Plan, except that if the Employee is covered by a separate written plan or
agreement providing for payments upon a Termination of Employment for Good
Reason within two years following a Change in Control, then as defined in such
plan or agreement), the restrictions applicable to such Replacement Award, to
the extent not vested as of such Termination of Employment, shall lapse, and
such Replacement Award shall become free of all restrictions and fully vested
and shall be settled as soon as practicable following the date of Termination of
Employment (but not later than 30 days thereafter); provided, however, that any
Restricted Stock Units that constitute “nonqualified deferred compensation” as
defined under Section 409A of the Code shall, to the extent necessary to avoid
the imposition of penalty taxes under Section 409A of the Code, not be so
settled unless the Change in Control constitutes a “change in control event”
within the meaning of Section 409A of the Code (it being understood that nothing
in this Section 5 shall preclude the Company from settling upon a Change in
Control any Restricted Stock Units that are not replaced by a Replacement Award,
to the extent effectuated in accordance with Treasury Reg. § 1.409A-3(j)(ix)).


2

--------------------------------------------------------------------------------



6.
Payment of Transfer Taxes, Fees and Other Expenses.



The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Employee in
connection with the Restricted Stock Units, together with any and all other fees
and expenses necessarily incurred by the Company in connection therewith.
7.
Other Restrictions.



(a)The Restricted Stock Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.


(b)If the Employee is an insider as described under the Company’s Insider
Trading Policy (as in effect from time to time and any successor policies), the
Employee shall be required to obtain pre-clearance from the General Counsel or
Securities Counsel of the Company prior to purchasing or selling any of the
Company’s securities, including any shares issued upon vesting of the Restricted
Stock Units, and may be prohibited from selling such securities other than
during an open trading window. The Employee further acknowledges that, in its
discretion, the Company may prohibit the Employee from selling such securities
even during an open trading window if the Company has concerns over the
potential for insider trading.


8.
Taxes and Withholding.



No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income,
employment or other tax purposes with respect to any Restricted Stock Units, the
Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld with respect
to such amount. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Employee with this Section 8, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Employee, including deducting such amount
from the delivery of shares upon settlement of the Restricted Stock Units that
gives rise to the withholding requirement.
9.
Confidentiality; Non-Solicitation; Non-Disparagement.



(a)The Employee acknowledges that during the course of employment or engagement
with the Company and its Affiliates the Employee has received and will continue
to have access and exposure to secret and proprietary information, including but
not limited to information about the Company’s and its Affiliates’ business,
business practices and processes, customers, and prospective customers, the
value of which is derived in part from the fact that the information is not
generally known to the public (“Confidential Information”). The Employee
acknowledges that the Company and its Affiliates have spent significant time,
effort and resources protecting the Confidential Information and that the
Confidential Information is of significant competitive value to the Company and
its Affiliates in the industries in which they compete, and that the use or
disclosure, even if inadvertent, of the Confidential Information for the benefit
of a competitor would cause significant damage to the legitimate business
interests of the Company. Accordingly, in order to protect the legitimate
business and customer goodwill interests of the Company and its Affiliates, to
protect the Confidential Information against inappropriate use or disclosure,
and in consideration of the grant of and the opportunity to vest in the
Restricted Stock Units in accordance with the provisions of this Agreement, the
Employee hereby covenants and agrees to comply with the confidentiality,
non-solicitation and non-disparagement provisions set forth in this Section 9(a)
(collectively, the “RSU Restrictions”). Except to the extent expressly provided
otherwise below, the Employee agrees to comply with the RSU Restrictions for the
period commencing on the Grant Date and extending through the date that is 12
months following the Employee’s Termination of Employment for any reason (such
period, the “RSU Restricted Period”).


(i)The Employee will use Confidential Information gained during employment or
engagement with the Company or any Affiliate for the benefit of the Company only
and, without the prior written consent of the Company, shall not, at any time
during the RSU Restricted Period or thereafter, directly or indirectly, divulge,
reveal or communicate any Confidential Information to any person or entity
whatsoever, or use any Confidential Information for the Employee’s own benefit
or for the benefit of others, other than as required by law or legal process.
For purposes of the foregoing, Confidential Information shall not include
information that becomes generally available to the public, other than as a
result of disclosure by the Employee.




3

--------------------------------------------------------------------------------



(ii)The Employee shall not, at any time during the RSU Restricted Period,
without the prior written consent of the Company, directly or indirectly, either
for the Employee’s own benefit or purpose or for the benefit or purpose of any
other person or entity, solicit, assist, or induce any Covered Employee to
terminate his or her relationship with the Company or its Affiliates (regardless
of who first initiates the communication), or help another person or entity
evaluate any Covered Employee as an employment candidate, or employ, or offer to
employ, call on, or actively interfere with the Company’s or any Affiliate’s
relationship with any Covered Employee, provided that this paragraph shall not
prohibit general solicitations in the form of classified advertisements or the
like in newspapers, on the internet, or in other media. For purposes of this
Agreement, “Covered Employee” means an individual who is an employee,
representative, or officer of the Company or any Affiliate at the time of the
solicitation, assistance, or inducement.


(iii)The Employee shall not, at any time during the RSU Restricted Period,
without the prior written consent of the Company, directly or indirectly, either
for the Employee’s own benefit or purpose or for the benefit or purpose of any
other person or entity, solicit or accept any business from any customers of the
Company or any Affiliate or any broker with regard to customers of the Company
or any Affiliate (regardless of who first initiates the communication), whom the
Employee serviced, solicited or had contact with while employed or engaged by
the Company or any Affiliate.


(iv)The Employee shall not, at any time during the RSU Restricted Period,
directly or indirectly, make any statement, oral or written, public or in
private, which is reasonably foreseeable as harming the Company’s or any
Affiliate’s business interests or impacts negatively on the Company’s or any
Affiliate’s business reputation or reputation in the community. Nothing in this
paragraph will be construed to prevent the Employee from communicating with or
responding to a request for information from a federal, state, administrative
agency or court.


(b)Any termination of the Employee’s employment or the termination or expiration
of this Agreement shall have no effect on the continuing operation of this
Section 9.


(c)The terms and provisions of this Section 9 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement shall thereby be affected. If for any reason
any court of competent jurisdiction shall find any provisions of this Section 9
unreasonable in duration or geographic scope or otherwise, the Employee and the
Company agree that the restrictions and prohibitions contained herein shall be
effective to the fullest extent allowed under applicable law in such
jurisdiction.


(d)The Employee acknowledges and agrees that any breach or threatened breach of
the RSU Restrictions will result in substantial, continuing and irreparable
injury to the Company and/or its Affiliates. Therefore, in addition to any other
remedy that may be available to the Company and/or its Affiliates, the Company
and/or its Affiliates shall be entitled to equitable and/or injunctive relief to
prevent any breach or threatened breach of such provisions, and to specific
performance of each of the terms thereof in addition to any other legal or
equitable remedies that the Company or any Affiliate may have.


10.
Notices.



All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Employee:
At the most recent address on file at the Company


If to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: Executive Compensation, Human Resources
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 10. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.


4

--------------------------------------------------------------------------------



11.
Effect of Agreement.



This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
12.
Laws Applicable to Construction; Consent to Jurisdiction.



The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.
13.
Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
14.
Conflicts and Interpretation.



Except with regard to the definition of “Retirement” set forth in Section
1(c)(iii) hereof, in the event of any conflict between this Agreement and the
Plan, the Plan shall control. In the event of any ambiguity in this Agreement,
or any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan. The Employee hereby acknowledges that a copy of the Plan has been made
available to him and agrees to be bound by all the terms and provisions thereof.
The Employee and the Company each acknowledge that this Agreement (together with
the Plan) constitutes the entire agreement and supersedes all other agreements
and understandings, both written and oral, between the parties or either of
them, with respect to the subject matter hereof.
15.
Amendment.



The Company may modify, amend or waive the terms of the Restricted Stock Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
16.
Section 409A.



It is the intention of the Company that the Restricted Stock Units shall either
(a) not constitute “nonqualified deferred compensation” as defined under Section
409A of the Code, or (b) comply in all respects with the requirements of Section
409A of the Code and the regulations promulgated thereunder, such that no
delivery of or failure to deliver Shares pursuant to this Agreement will result
in the imposition of taxation or penalties as a consequence of the application
of Section 409A of the Code. Restricted Stock Units that (i) constitute
“nonqualified deferred compensation” as defined under Section 409A of the Code
and (ii) vest as a consequence of the Employee’s termination of employment shall
not be delivered until the date that the Employee incurs a “separation from
service” within the meaning of Section 409A of the Code (or, if the Employee is
a “specified employee” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, the date that is six months following the
date of such “separation from service”). If the Company determines after the
Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may make such an amendment, notwithstanding Section 15 above,
effective as of the Grant Date or any later date, without the consent of the
Employee.
17.
Headings.



The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.
18.
Counterparts.



This Agreement may be executed in counterparts, which together shall constitute
one and the same original.


5

--------------------------------------------------------------------------------



19.
Waiver and Release.



In consideration for the granting of the Restricted Stock Units, the Employee
hereby waives any and all claims whether known or unknown that the Employee may
have against the Company and its Subsidiaries and Affiliates and their
respective directors, officers, shareholders, agents or employees arising out
of, in connection with or related to the Employee’s employment, except for
(1) claims under this Agreement, (2) claims that arise after the date hereof and
obligations that by their terms are to be performed after the date hereof,
(3) claims for compensation or benefits under any compensation or benefit plan
or arrangement of the Company and its Subsidiaries and Affiliates, (4) claims
for indemnification respecting acts or omissions in connection with the
Employee’s service as a director, officer or employee of the Company or any of
its Subsidiaries and Affiliates, (5) claims for insurance coverage under
directors’ and officers’ liability insurance policies maintained by the Company
or any of its Subsidiaries or Affiliates, (6) any right the Employee may have to
obtain contribution in the event of the entry of judgment against the Company as
a result of any act or failure to act for which both the Employee and the
Company or any of its Subsidiaries or Affiliates are jointly responsible or (7)
claims under the California Fair Employment and Housing Act. The Employee waives
any and all rights under the laws of any state (expressly including but not
limited to Section 1542 of the California Civil Code), which is substantially
similar in wording or effect as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.
This waiver specifically includes all claims under the Age Discrimination in
Employment Act of 1967, as amended. The Employee acknowledges that the Employee
(a) has been advised to consult an attorney in connection with entering into
this Agreement; (b) has 21 days to consider this waiver and release; and (c) may
revoke this waiver and release within seven days of execution upon written
notice to Legal Counsel, Employment and Labor, Law Department, Unum Group, 1
Fountain Square, Chattanooga, Tennessee 37402. The waiver and release will not
become enforceable until the expiration of the seven-day period. If the waiver
and release is revoked during such seven-day period, the grant shall be void and
of no further effect.
20.
Clawback.

Notwithstanding any provisions in this Agreement to the contrary, any Shares or
other amounts paid or provided to the Employee pursuant to this Agreement
(including any gains realized on Shares issued pursuant to this Agreement),
which Shares or amounts are subject to recovery under any law, government
regulation, stock exchange listing requirement, or any policy adopted by the
Company from time to time, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation, stock
exchange listing requirement, or policy as in effect from time to time.
21.
Disclosures.

Nothing in this Agreement shall be construed to restrict the Employee’s ability
to make a confidential disclosure of any trade secret or other confidential
information to a government official or an attorney for the sole purpose of
reporting or assisting in the investigation of a suspected violation of law and
the Employee shall not be held liable under this Agreement or under any federal
or state trade secret law for any such disclosure.
22.
Foreign Jurisdictions.

This Agreement shall be construed, interpreted and applied in such a manner as
shall be necessary to comply with any legal or regulatory requirements of any
non-United States jurisdiction to which the Employee is or becomes subject. The
Company hereby delegates to each of the officers of the Company the authority
for the interpretation of such matters, whose interpretations shall be final,
binding and conclusive on the Employee and all individuals claiming any rights
or benefits hereunder. The following provisions shall also apply only with
respect to non-U.S. employees:
(a)    The Employee shall have no rights under any employment agreement (or any
alleged breach of it), whether on termination of his or her employment (whether
lawfully or in breach) or otherwise, to any damages for breach of contract in
respect of the loss of any benefits or any rights (including the grant or
vesting of any share options or equity incentives) that he or she may have
received had he or she continued to have been employed.
(b)    By executing this Agreement, the Employee also agrees to, and shall be
deemed to have provided to the Company, the data protection and monitoring
consent set forth in Schedule 1 attached hereto.


[Signature Page Follows]


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.
Date: [Acceptance Date]    
 
EMPLOYEE: [Participant Name]
 
 
 
 
 
 
 
 
 
 
[Electronic Signature]
 
 
 
 
 
 
UNUM GROUP
 
 
 
 
 
 
By:
 
 
 
 
[Authorized Signature]
 
 
 
[Name]
 
 
 
[Title]





7

--------------------------------------------------------------------------------






SCHEDULE 1 (FOR NON-U.S. EMPLOYEES)


Data Protection and Monitoring Consent
To:    [Name of Employer] (the “Company”)
I consent to the Company and Affiliates holding and processing information about
me for legal, personnel, administrative and management purposes and, in
particular, holding and processing: (a) my health records and any medical
reports to monitor sick leave and sick pay, to administer benefits and take
decisions as to my fitness to work or the need for adjustments in the workplace;
(b) information required to carry out performance reviews, disciplinary and
grievance procedures, internal investigations and considering reports (which may
be submitted anonymously) under any whistle-blowing procedure; (c) any
information relating to criminal proceedings in which I have been involved; and
(d) to comply with legal requirements and obligations to third parties (my
“Personal Data”).
I agree that the Company may make my Personal Data available to Affiliates,
those who provide products or services to the Company and Affiliates (such as
advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organisations, current or
potential investors and potential purchasers of the Company or the business in
which I work.
I hereby consent to the transfer of my Personal Data to any Affiliate
established outside the European Economic Area, and in particular to the United
States. I acknowledge that these countries may not have laws in place to
adequately protect my privacy.
I understand that all communications (whether by telephone, email or any other
means) which are transmitted, undertaken or received using Company property or
on Company premises will be treated by the Company as work related and are
subject to occasional interception, recording and monitoring without further
notice. I do not regard any such communications as private and I consent to such
interception, recording and monitoring.
Interception, recording and monitoring of communications is intended to protect
the Company’s business interests (for example, but without limitation, for the
purposes of quality control, security of communication and IT systems,
record-keeping and evidential requirements, detection and prevention of criminal
activity or misconduct and to assist the Company to comply with relevant legal
requirements). I acknowledge that intercepted communications may be used as
evidence in any disciplinary or legal proceedings.
I have read, understood and agreed to the above of my own free will.



